Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration No:333-166225 September 10, 2010 Financial Results June 30, 2010 and for the three and six months ended June 30, 2010 (unaudited) INDEX TO FINANCIAL INFORMATION Unaudited Balance Sheets as of June 30, 2010 and December 31, 2009 3 Unaudited Statements of Operations for the three and six months ended June 30, 2010 and 2009 4 Unaudited Statements of Stockholders’ Equity for the six months ended June 30, 2010 5 Unaudited Statements of Cash Flows for the six months ended June 30, 2010 and 2009 6 Notes to Unaudited Financial Statements for the six months ended June 30, 2010 and 2009 7 Selected Financial Data 18 Financial Overview 19 - 2 - NEW CENTURY BANK D/B/A CUSTOMERS BANK UNAUDITED BALANCE SHEETS June 30, December 31, (dollar amounts in thousands, exceptpersharedata) ASSETS Cash and due from banks $ $ Interest earning deposits Federal funds sold Cash and cash equivalents Securities available for sale, at fair value Loans receivable, net of allowance for loan losses 2010 $12,236;2009 $10,032 Bank premises and equipment, net Restricted stock, at cost Bank owned life insurance Accrued interest receivable and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits: Demand, non-interest bearing $ $ Interest bearing Total deposits Borrowings Subordinated debt Accrued interest payable and other liabilities Total liabilities Stockholders’ equity: Preferred stock, par value $1,000 per share; 0 shares issued and outstanding in 2010 and 2009 - - Common stock, par value $1.00 per share; 40,500,000 shares authorized; shares issued and outstanding 2010 - 20,381,922; 2009 - 5,522,706 Surplus Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Financial Statements. - 3 - NEW CENTURY BANK D/B/A CUSTOMERS BANK UNAUDITED STATEMENTS OF OPERATIONS Three months ended June30, Six months ended June30, (dollar amounts in thousands, except per share data) Interest income: Loans receivable, including fees $ Securities, taxable Securities, non-taxable 28 42 66 Other 70 17 94 18 Total interest income Interest expense: Deposits Borrowed funds 94 Subordinated debt 16 39 32 92 Total interest expense Net interest income Provision for loan losses Net interest (loss) income after provision for loan losses ) ) Non-interest income: Service fees 78 Warehouse transaction fees - - Bank owned life insurance 58 57 Gains on sales of securities - Other than temporary impairment charge on investment securities - ) - ) Other 55 50 80 72 Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy Technology, communication and bank operations Advertising and promotion 66 97 Professional services FDIC assessments, taxes, and regulatory fees Other real estate owned 70 Other Total non-interest expenses Income(loss)before tax benefit ) ) ) Income tax benefit - Net income(loss) $ $ ) $ ) $ ) Basic and diluted earnings(loss) per share $ $ ) $ ) $ ) See Notes to Financial Statements. - 4 - NEW CENTURY BANK D/B/A CUSTOMERS BANK UNAUDITED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY For the Six Months Ended June 30, 2010 (dollars amounts in thousands) Number of Common Stock Shares Common stock Surplus Accumulated deficit Accumulated other comprehensive loss Total Balance, December 31, 2009 $ $ $ ) $ ) $ Comprehensive loss: Net loss (4,539 ) (4,539 ) Change in net unrealized losses on securities available for sale, net of taxes (4 ) (4 ) Total comprehensive loss (4,543 ) Common stock shares issued Stock based compensation 92 92 Balance, June 30, 2010 $ $ $ ) $ ) $ See Notes to Financial Statements. - 5 - NEW CENTURY BANK D/B/A CUSTOMERS BANK UNAUDITED STATEMENT OF CASH FLOWS Six months ended June 30, (in thousands) Cash Flows from Operating Activities Net (loss)income $ ) $ ) Adjustments to reconcile net (loss)income to net cash provided by operating activities: Provision for loan losses Provision for depreciation and amortization Net amortization of securities premiums and discounts 98 27 (Gain) loss on sale of securities ) ) Stock based compensation 92 - Valuation adjustments on OREO Earnings on investment in bank owned life insurance ) ) Decrease in accrued interest receivable and other assets Increase in accrued interest payable and other liabilities Net Cash Provided by Operating Activities Cash Flows from Investing Activities Purchases of securities available for sale ) ) Proceeds from maturities, calls and principal repayments on securitiesavailable forsale Proceeds from sales of securities available for sale Purchases of restricted stock ) ) Net increase in loans ) )) Purchases of bank premises and equipment ) ) Proceeds from sale of foreclosed real estate Net Cash (Used in) Provided by Investing Activities ) Cash Flows from Financing Activities Net increase (decrease) in deposits ) Net decrease in short-term borrowed funds - ) Proceeds from issuance of common stock Dividends on preferred stock - (4 ) Net Cash Provided by Financing Activities Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents - Beginning Cash and Cash Equivalents - Ending $ $ Supplementary Cash Flows Information Interest paid $ $ Income taxes (refund) paid $ - $ ) Other real estate acquired in settlement of loans $ $ See Notes to Financial Statements. - 6 - New Century Bank Notes to Unaudited Financial Statements June 30, 2010 NOTE 1 - BASIS OF PRESENTATION This quarterly report presents the financial statements of New Century Bank d/b/a Customers Bank (the Bank). The accounting and reporting policies of the Bank conform with accounting principles generally accepted in the United States of America (U.S. GAAP) and predominant practices within the banking industry. The Bank’s unaudited interim financial statements reflect all adjustments, such as normal recurring accruals that are, in the opinion of management, necessary for fair presentation of the results of interim periods presented. The results of operations for the three and six month periods ended June 30, 2010 presented do not necessarily indicate the results that the Bank will achieve for all of 2010. You should read these interim financial statements in conjunction with the financial statements and accompanying notes that are presented in the financial statements for New Century Bank for the year ended December31, 2009. The financial information in this quarterly report has been prepared in accordance with the Bank’s customary accounting practices. Certain information and footnote disclosures required under U.S. GAAP have been condensed or omitted, as permitted by rules and regulations of the Securities and Exchange Commission. The Bank evaluated its June 30, 2010 financial statements for subsequent events through the date the financial statements were issued. The Bank is not aware of any subsequent events which would require recognition or disclosure in the financial statements except the events described in Note 11. NOTE 2 – EARNINGS PER SHARE Basic earnings per share are computed by dividing net income (loss) by the weighted-average number of common shares outstanding during the period.Diluted earnings per share reflects the potential dilution that could occur if (i) options to issue common stock were exercised and (ii) warrants to issue common stock were exercised.Potential common shares that may be issued related to outstanding stock options are determined using the treasury stock method. The weighted average common shares outstanding for the three and six months ended June 30, 2010 were 20,381,922 and 15,588,436, respectively.The weighted average common shares outstanding for the three and six months ended June 30, 2009 were 2,048,350 and 2,034,880, respectively. Stock options to purchase 1,870,140 shares of common stock with an exercise price of $3.25 and warrants to purchase 1,541,783 shares of common stock with exercise prices ranging from $3.76 to $5.50 per share were outstanding and were not included in the computation of diluted earnings per share for the three months ended June 30, 2010 because the option exercise price was greater than the average market price. Stock options outstanding for 1,870,140 shares of common stock with an exercise price of $3.25 and warrants to purchase 1,541,783 shares of common stock with exercise prices ranging from $3.76 to $5.50 for the six month periods ended June 30, 2010 were not dilutive due to losses. Stock options outstanding to purchase 45,410 shares of common stock with exercise prices ranging from $10.25 to $11.00 for the three and six month periods ended June 30, 2009 were not dilutive due to losses in 2009. - 7 - NOTE 3 – INVESTMENT SECURITIES The amortized cost and approximate fair value of available for sale investment securities as of June 30, 2010 and December 31, 2009 are summarized as follows: June 30, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (in thousands) Available for Sale: Mortgage-backed securities $ $ $ ) $ Asset-backed securities — (2 ) Municipal securities — ) $ $ $ ) $ December 31, 2009 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (in thousands) Available for Sale: U.S. Treasury and government agency $ $ 17 $ — $ Mortgage-backed securities ) Asset-backed securities — (4 ) Municipal securities 3 ) $ $ $ ) $ The amortized cost and fair value of available for sale securities as of June 30, 2010, by contractual maturity, are shown below.Expected maturities may differ from contractual maturities because the securities may be called or prepaid with or without any penalties. Available for Sale Amortized Cost Fair Value (in thousands) Due after ten years $ $ Mortgage-backed securities Asset-backed securities $ $ The following table shows proceeds from sales of securities, gross gains and gross losses on sales of securities for the periods indicated: Six months ended June 30, 2010 Six months ended June 30, 2009 (in thousands) Gross gains $ $ Gross losses (2 ) (42 ) - 8 - The Bank’s investments’ gross unrealized losses and fair value, aggregated by investment category and length of time for individual securities that have been in a continuous unrealized loss position, at June 30, 2010 and December 31, 2009 are as follows: June 30, 2010 Less than 12 months 12 months or more Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses (in thousands) Available for Sale: Mortgage-backed securities $ $ (1 ) $ $ ) $ $ ) Asset-backed securities (1 ) (1 ) (2 ) Municipal securities - - ) ) Total investment securities available for sale $ $ (2 ) $ ) $ $ ) December 31, 2009 Less than 12 months 12 months or more Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses (in thousands) Available for Sale: Mortgage-backed securities $ $ ) $ $ ) $ $ ) Asset-backed securities — (4 ) (4 ) Municipal securities (1 ) ) ) Total investment securities available for sale $ $ ) $ $ ) $ $ ) At June 30, 2010, there were four available for sale investment securities in the less than twelve month category and ten available for sale investment securities in the twelve month or more category. At December 31, 2009, there were nine available for sale investment securities in the less than twelve month category and sixteen available for sale securities in the twelve month or more category.In management’s opinion, the unrealized losses reflect primarily changes in interest rates, such as but not limited to changes in economic conditions and the liquidity of the market, subsequent to the acquisition of specific securities. The Bank does not intend to sell and it is not more likely than not that the Bank will be required to sell the securities prior to maturity or market price recovery. NOTE 4 - LOANS RECEIVABLE AND ALLOWANCE FOR LOAN LOSSES The composition of net loans receivable at June 30, 2010 and December 31, 2009 is as follows: (in thousands) Commercial construction $ $ Commercial real estate Commercial and Industrial Warehouse loans Residential construction Consumer residential Consumer and other Total loans Unearned net loan origination costs and fees Allowance for loan losses ) ) Net loans $ $ - 9 - The changes in the allowance for loan losses for the three and six months ended June 30, 2010 and 2009 are as follows: Three months ended June 30, Six months ended June 30, (in thousands) Balance at beginning of the period $ Provision for loan losses Loans charged off ) Loan recoveries — — 3 — Transfers to reserve for unfunded commitments (a) ) - ) - Balance at period end $ (a) At June 30, 2010, the Bank has a reserve of $50 thousand for unfunded commitments previously included within the allowance for loan losses.The reserve for unfunded loan commitments was reclassified to other liabilities during the three months ended June 30, 2010. Non-performing assets as of June 30, 2010 and December 31, 2009 are as follows: Non-Performing Assets (in thousands) Non-accrual loans $ $ Loans 90 days past due and still accruing Restructured Loans Other real estate owned Balance, ending $ $ As of June 30, 2010 and December 31, 2009, the Bank had impaired loans of $37.7 million and $17.5 million, respectively.The Bank identifies a loan or lease as impaired when it is probable that interest and principal will not be collected according to the contractual terms of the agreements. The allowance for loan and lease losses associated with impaired loans and leases was $8.7 million and $6.8 million, respectively, at June 30, 2010 and December 31, 2009, respectively. At June 30, 2010 and December 31, 2009, the Bank did not have any impaired loans for which there was no related allowance for loan losses recognized.Interest income recognized on impaired loans was $950 thousand for the six months ended June 30, 2010 and $638 thousand for the year ended December 31, 2009. On June 30, 2010, the Bank extended a term loan in the principal amount of five million dollars ($5,000,000) to Atlantic Coast Federal Corporation, which is the holding company for Atlantic Coast Bank, a federal savings bank. The Bank’s Chief Executive Officer, Jay Sidhu is the Executive Chairman of the Board of Atlantic Coast Federal Corporation and its subsidiary. This lending transaction was in the ordinary course of the Bank’s business, made on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable transactions with other non-affiliated customers, and did not involve more than the normal risk of collectability or present other unfavorable features. On July 31, 2010, the Bank participated $2.5 million of the principal balance of this loan to two board members and the remaining $2.5 million to three Bank investors reducing the balance to zero. NOTE 5 - STOCKHOLDERS’ EQUITY In February 2010, the Bank sold10,078,139 totalshares, which included 6,529,550 shares of Common Stock and 3,548,589 shares of Class B Non-Voting Common Stock at a price of $4.28 per share and in March 2010,1,950,798 total shares, which included 761,596 shares of Common Stock and 1,189,202 shares of Class B Non-Voting Common Stock at a price of $3.76 per share (collectively, the 2010 Capital Raises). The proceeds of the 2010 Capital Raises were $48.9 million, net of offering costs of approximately $1.8 million. As a result of the March 2010 capital raise at a price less than $4.28 per share, 1,417,902 shares of Common Stock and 490,762 shares ofClass B Non-Voting Common Stock at a price of $3.76 per share have been issued to the existing investors pursuant to anti-dilution agreements between the Bank and those investors.Taking into account the impact of the anti-dilution agreements issued to investors in the 2010 Capital Raises, the two offerings accumulated to the issuance of 14.9 million shares.Following the close of these transactions, no investor owns or controls more than 9.9% of the aggregate outstanding shares of the Bank’s Common Stock and Class B Non-Voting Common Stock, including for purposes of this calculation any shares issuable under unexercised warrants. - 10 - Each investor who participated in the 2010 Capital Raises and owns more than 9% of the common equity of theBank has been identified by the Bank as a Lead Investor.The 2010 Capital Raises resulted in seven Lead Investors who received warrants equal to 5% of the shares that they purchased in 2010 and have exercise prices (after taking into account anti-dilution repricing) of $3.76 per share (collectively, the 2010 Warrants).The 2010 Warrants are for the issuance of 253,885 shares of the Bank’s Common Stock and 204,638 shares of the Bank’s Class B Non-Voting Common Stock.The LeadInvestors also have the right to invest in future capital raises until February 17, 2011 at the issuance price of $3.76 per share. In conjunction with the 2009 capital raise, investors entered into anti-dilution agreements (the 2009 Agreements) providing them each with price protection until March 31, 2011, such that if the Bank issues any share of common stock at or prior to that date at a price less than $5.50 per share, the Bank will issue sufficient additional shares to the holders of the agreements to maintain the values of their holding of common stock at the new, lower issuance price. Due to the 2010 Capital Raises being conducted at per share prices less than $5.50 per share, the anti-dilution provisions of the 2009 Agreements become effective. The Bank issued 921,611 shares of the Bank’s Common Stock during the six months ended June 30, 2010. The Bank agreed to extend and amend the anti-dilution agreements with shareholders who purchased shares in June 2009 or later, to extend anti-dilution protections from June 30, 2010through March 31, 2011 for any capital raising transactions at a price or value below $3.76 per share, but, after June 30, 2010, only where the capital raising transaction involves share issuances for cash. Stock Options During the three months ended June 30, 2010, the Bank granted options to purchase 1,870,140 shares to employees at an exercise price of $3.25 per share. The stock options vest over the next five anniversaries of the date of grant. The estimated fair value of the stock options granted using a Black-Scholes option pricing model using the following assumptions: risk-free interest rate was 3.28%; an expected dividend yield 0%; an expected volatility was 20% and an expected life of seven years. The fair value of the option granted was estimated to be $1.03. The expected compensation expense to be recorded over the vesting period is $2.0 million. Share-based compensation expense was $92,000 for the three and six months ended June30, 2010. As of June30, 2010, there was unrecognized compensation cost of $1.9 million related to unvested stock options and the remaining cost is expected to be recognized over approximately 4.8 years. NOTE 6 - COMPREHENSIVE INCOME (LOSS) The components of other comprehensive income (loss) are as follows: Six months ended June 30, (in thousands) Unrealized holding gains on available for sale investment securities $ $ Less:Reclassification adjustment for gains on sales of investment securities recognized in the net income(loss) Net unrealized (loss) income (4 ) Income tax benefit — — Other Comprehensive (Loss) income, net $ (4 ) $ - 11 - NOTE 7 - REGULATORY MATTERS The Bank is subject to various regulatory capital requirements administered by the federal banking agencies. Failure to meet the minimum capital requirements can initiate certain mandatory and possibly additional discretionary-actions by regulators that, if undertaken, could have a direct material effect on the Bank’s financial statements. Management believes, as of June 30, 2010, that the Bank meets all capital adequacy requirements to which it is subject.The Bank’s capital amounts and ratios at June 30, 2010 and December 31, 2009 are presented below: Actual For Capital Adequacy Purposes To Be Well Capitalized Under Prompt Corrective Action Provisions Amount Ratio Amount Ratio Amount Ratio (dollars in thousands) As of June 30, 2010: Total capital (to risk weighted assets) $ % $ ≥ % $ ≥ % Tier 1 capital (to risk weighted assets) ≥ ≥ Tier 1 capital (to average assets) ≥ ≥ As of December 31, 2009: Total capital (to risk weighted assets) $ % $ ≥ % $ ≥ % Tier 1 capital (to risk weighted assets) ≥ ≥ Tier 1 capital (to average assets) ≥ ≥ NOTE 8 - DISCLOSURES ABOUT FAIR VALUE OF FINANCIAL INSTRUMENTS The Bank uses fair value measurements to record fair value adjustments to certain assets and to disclose the fair value of its financial instruments.FASB ASC 825, Financial Instruments, requires disclosure of the estimated fair value of an entity’s assets and liabilities considered to be financial instruments. For the Bank, as for most financial institutions, the majority of its assets and liabilities are considered to be financial instruments. However, many of such instruments lack an available trading market as characterized by a willing buyer and willing seller engaging in an exchange transaction. For fair value disclosure purposes, the Bank utilized certain fair value measurement criteria under the FASB ASC 820, Fair Value Measurements and Disclosures, as explained below.The following methods and assumptions were used to estimate the fair values of the Bank’s financial instruments at June 30, 2010 and December 31, 2009: Cash and cash equivalents: The carrying amounts reported in the balance sheet for cash and short-term instruments approximate those assets’ fair values. Investment Securities: The fair value of investment securities available for sale (carried at fair value) are determined by obtaining quoted market prices on nationally recognized securities exchanges (Level 1), or matrix pricing (Level 2), which is a mathematical technique used widely in the industry to value debt securities without relying exclusively on quoted market prices for the specific securities but rather by relying on the securities’ relationship to other benchmark quoted prices. The carrying amount of restricted investment in bank stock approximates fair value, and considers the limited marketability of such securities. Loans receivable: The fair values of loans are estimated using discounted cash flow analyses, using market rates at the balance sheet date that reflect the credit and interest rate-risk inherent in the loans.Projected future cash flows are calculated based upon contractual maturity or call dates, projected repayments and prepayments of principal. Generally, for variable rate loans that reprice frequently and with no significant change in credit risk, fair values are based on carrying values. - 12 - Accrued interest receivable and payable: The carrying amount of accrued interest receivable and accrued interest payable approximates its fair value. Deposit liabilities: The fair values disclosed for demand deposits (e.g., interest and noninterest checking, passbook savings and money market accounts) are, by definition, equal to the amount payable on demand at the reporting date (i.e., their carrying amounts).Fair values for fixed-rate certificates of deposit are estimated using a discounted cash flow calculation that applies interest rates currently being offered in the market on certificates to a schedule of aggregated expected monthly maturities on time deposits. Borrowings: The carrying amounts of short-term borrowings approximate their fair values. Fair values of FHLB advances are estimated using discounted cash flow analysis, based on quoted prices for new FHLB advances with similar credit risk characteristics, terms and remaining maturity.These prices obtained from this active market represent a market value that is deemed to represent the transfer price if the liability were assumed by a third party. Subordinated debt: Fair values of subordinated debt are estimated using discounted cash flow analysis, based on market rates currently offered on such debt with similar credit risk characteristics, terms and remaining maturity. Off-balance sheet financial instruments: Fair values for the Bank’s off-balance sheet financial instruments (lending commitments and letters of credit) are based on fees currently charged in the market to enter into similar agreements, taking into account, the remaining terms of the agreements and the counterparties’ credit standing. The estimated fair values of the Bank’s financial instruments were as follows at June 30, 2010 and December 31, 2009: June 30, December 31, Carrying Amount Fair Value Carrying Amount Fair Value (in thousands) Assets: Cash and cash equivalents $ Securities available for sale Loans receivable, net Restricted stock Accrued interest receivable Liabilities: Deposits Subordinated debt Borrowings Accrued interest payable Off-balance sheet financial instruments: Commitments to extend credit and letters of credit — Standby letters of credit issued on the Bank's behalf — In accordance with FASB ASC 820, Fair Value Measurements and Disclosures, the fair value of a financial instrument is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Fair value is best determined based upon quoted market prices.However, in many instances, there are no quoted market prices for the Bank’s various financial instruments.In cases where quoted market prices are not available, fair values are based on estimates using present value or other valuation techniques.Those techniques are significantly affected by the assumptions used, including the discount rate and estimates of future cash flows.Accordingly, the fair value estimates may not be realized in an immediate settlement of the instrument. - 13 - The fair value guidance provides a consistent definition of fair value, which focuses on exit price in an orderly transaction (that is, not a forced liquidation or distressed sale) between market participants at the measurement date under current market conditions.If there has been a significant decrease in the volume and level of activity for the asset or liability, a change in valuation technique or the use of multiple valuation techniques may be appropriate.In such instances, determining the price at which willing market participants would transact at the measurement date under current market conditions depends on the facts and circumstances and requires the use of significant judgment.The fair value is a reasonable point within the range that is most representative of fair value under current market conditions. Level 1: Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. Level 2: Quoted prices in markets that are not active, or inputs that are observable either directly or indirectly, for substantially the full term of the asset or liability. Level 3: Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (i.e., supported with little or no market activity). An asset’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement.For financial assets measured at fair value on a recurring basis, the fair value measurements by level within the fair value hierarchy used at June 30, 2010 and December 31, 2009 are as follows: June 30, 2010 (Level 1) Quoted Prices in Active Markets for Identical Assets (Level 2) Significant Other Observable Inputs (Level 3) Significant Unobservable Inputs Total Fair Value (in thousands) Mortgage-backed securities $ — $ $ — $ Asset-backed securities — — Municipal securities — — $ — $ $ — $ December 31, 2009 (Level 1) Quoted Prices in Active Markets for Identical Assets (Level 2) Significant Other Observable Inputs (Level 3) Significant Unobservable Inputs Total Fair Value (in thousands) U.S. Treasury and government agency $ $ — $ — $ Mortgage-backed securities — Asset-backed securities — — Municipal securities — — $ $ $ — $ The following table summarizes financial assets and financial liabilities measured at fair value on a nonrecurring basis as of June 30, 2010 and December 31, 2009, segregated by the level of the valuation inputs within the fair value hierarchy utilized to measure fair value: June 30, 2010 (Level 1) Quoted Prices in Active Markets for Identical Assets (Level 2) Significant Other Observable Inputs (Level 3) Significant Unobservable Inputs Total Fair Value (in thousands) Impaired Loans, net of specific reserves of $8.7 million $ — $ — $ $ Other Real Estate Owned — — $ — $ — $ $ - 14 - December 31, 2009 (Level 1) Quoted Prices in Active Markets for Identical Assets (Level 2) Significant Other Observable Inputs (Level 3) Significant Unobservable Inputs Total Fair Value (in thousands) Impaired Loans, net of specific reserves of $6.8 million $ — $ — $ $ Other Real Estate Owned — — $ — $ — $ $ Fair value methodologies for financial assets valued on a nonrecurring basis are as follows: Impaired loans: Impaired loans are those that are accounted for under FASB ASC 450, Contingencies, in which the Bank has measured impairment generally based on the fair value of the loan’s collateral.Fair value is generally determined based upon independent third-party appraisals of the properties, or discounted cash flows based upon the expected proceeds.These assets are included as Level 3 fair values, based upon the lowest level of input that is significant to the fair value measurements. Other real estate owned: OREO is measured at fair value based on an appraisal conducted by an independent, licensed appraiser outside of the Bank using observable market data This information should not be interpreted as an estimate of the fair value of the entire Bank since a fair value calculation is only provided for a limited portion of the Bank’s assets.Due to a wide range of valuation techniques and the degree of subjectivity used in making the estimates, comparisons between the Bank’s disclosures and those of other companies may not be meaningful. NOTE9 - LEASE COMMITMENTS During the six months ended June 30, 2010, the Bank entered into four additional leases with initial terms through 2015.The following chart shows the minimum commitments, under all noncancellable leases with remaining terms of more than one year (in thousands): $ Thereafter $ NOTE10 – NEW ACCOUNTING PRONOUNCEMENTS In January 2010, the FASB issued accounting guidance to enhance fair value measurement disclosures by requiring the reporting entity to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reason for the transfers. Furthermore, activity in Level 3 fair value measurements should separately provide information about purchases, sales, issues and settlements rather than providing that information as one net number. These new disclosures are effective for interim and annual reporting periods beginning after December15, 2009, with the exception of the enhanced Level 3 disclosures, which are effective for interim and annual reporting periods beginning after December15, 2010. The Bank applied this guidance in the first quarter of 2010 and application did not have a material impact on the Bank’s financial statements. In July 2010, the FASB issued accounting guidance to enhance the disclosures for the Credit Quality of Financing Receivables and the Allowance for Credit Losses to assist financial statement users in assessing an entity’s credit risk exposures and evaluating the adequacy of its allowance for credit losses.The existing disclosure guidance is amended to require an entity to provide a greater level of disaggregated information about the credit quality of its financing receivables and its allowance for loan losses and to disclose credit quality indicators, past due information, and modifications of its financing receivables. The disclosures as of the end of a reporting period are effective for interim and annual reporting periods ending on or after December15, 2010. Management is currently evaluating the impact that this accounting standard update may have on the financial statements. - 15 - NOTE 11 – SUBSEQUENT EVENTS Common Stock Issuance In July 2010, the Bank sold305,000 totalshares, which included 25,000 shares of Common Stock and 280,000 shares of Class B Non-Voting Common Stock at a price of $3.50 per share with gross proceeds of $1.1 million. As a result of the July 2010 capital raise at a price less than $3.76 per share, 1,009,996 shares of Common Stock and 327,323 shares ofClass B Non-Voting Common Stock at a price of $3.50 per share have been issued to the existing investors pursuant to anti-dilution agreements between the Bank and those investors. Business Combination On August 24, 2010, the Bank entered into a definitive agreement to acquire Berkshire Bancorp and its subsidiary Berkshire Bank (collectively, Berkshire) upon the formation of its Holding Company.Berkshire is a $150 million bank holding company with 5 offices.The Bank will issue shares of its common stock valued at the tangible book value at the monthend prior to closing for Berkshire and the Bank.In addition, the Bank will provide Berkshire approximately $3.0 million to repurchase the preferred shares held by the U.S. Department of the Treasury under the Troubled Asset Relief Program Capital Purchase Program. The merger is expected to close in the first quarter of 2011 and will require both regulatory and each Bank’s shareholder approval. FDIC assisted Acquisition On July9, 2010, the Bank acquired certain assets and assumed certain liabilities of USA Bank from the Federal Deposit Insurance Corporation (the FDIC) in a FDIC-assisted transaction. USA Bank was a full-service bank headquartered in Port Chester, New York that operated one branch location. The Bank made this acquisition to enter into the New York region and to allow the Bank to expand its geographic footprint. The loans and other real estate owned acquired as part of the Purchase and Assumption Agreement are covered by two loss share agreements between the FDIC and the Bank (one for single family residential mortgage loans and the other for all other loans and other real estate owned), which affords the Bank significant loss protection. Under the terms of the loss share agreements, the FDIC will absorb 80% of losses and share in 80% of loss recoveries. The loss share agreement for single family residential mortgage loans is in effect for 10 years from July9, 2010 (the acquisition date) and the loss share agreement for all other loans and other real estate owned is in effect for 5 years from the acquisition date. Under the terms of the Purchase and Assumption Agreement, the Bank has the option (through October 9, 2010) to notify the FDIC of its intent to assume the leases and to acquire the furniture and equipment of USA Bank from the FDIC at their fair market values as of the acquisition date.The Bank and the FDIC are continuing to evaluate appraisals related to USA Bank premises and equipment.Prior to the expiration of this option, the Bank will notify the FDIC of its intention to assume the leases and to purchase certain equipment. Substantially all of the USA Bank’s premises and equipment subject to the option described above has been leased from the FDIC on a month-to-month basis during the term of the option. - 16 - The statement of assets acquired and liabilities assumed (at their purchased book values) from the USA Bank acquisition are as follows: July9,2010 (inthousands) Assets Acquired Cash and cash equivalents, including federal funds sold $ Investment securities available for sale Loans Receivable Other real estate owned Accrued interest receivable Other assets Total assets acquired $ Liabilities Assumed Deposits $ Other liabilities Total liabilities assumed $ Net Assets Acquired $ The purchased assets and assumed liabilities will be recorded at their respective acquisition date fair values and identifiable intangible assets, if any, will be recorded at fair value.Management has commenced the fair value analysis of all acquired assets and assumed liabilities and anticipates the finalization of these fair value measurements in the fourth quarter 2010, subject to availability of relevant information.The Bank anticipates a pre-tax gain of approximately $20 to $23 million on the acquisition of USA Bank representing the excess of the estimated fair value of the assets acquired over the estimated fair value of the liabilities assumed and is influenced significantly by the FDIC-assisted transaction process. Under the FDIC-assisted transaction process, only certain assets and liabilities are transferred to the acquirer and, depending on the nature and amount of the Bank’s bid, the FDIC made an initial cash payment to the Bank of $25.6 million, which is subject to finalization throughout the Agreement settlement period. Purchase of Manufactured Housing Loans On August 6, 2010, the Bank purchased $105.8 million of manufactured housing loans for a purchase price of $95.2 million, net of the holdback purchase price.The Agreement of Sale of Loans (the Agreement) includes a hold-back for 10% of the purchase price for the fulfillment of the provisions of the Agreement, including the payment of past due amounts for principal and interest of the purchased loans during the holdback period and servicing and indemnification obligations.The loans purchased were originated on or before 2008 and are current with their payments as of August 6, 2010. - 17 - NEW CENTURY BANK - SELECTED FINANCIAL DATA The following selected financial data is derived from the Bank’s audited financial statements as of and for the five years ended December 31, 2009 and the unaudited interim financial statements as of and for the three and six months ended June 30, 2010 and 2009.The following financial data should be read in conjunction with the Financial Overview of New Century Bank’s Financial Condition and Results of Operations (included) and the Consolidated Financial Statements and related notes. Six months ended June 30, Twelve months ended December 31, (Dollar amounts in thousands except per share data) For the Period Interest income $ Interest expense Net interest income Provision for loan losses Total non-interest income (loss) ) Total non-interest expense (Loss) income before taxes ) 70 Income tax expense (benefit) — — — ) ) 33 Net (loss) income $ ) $ ) $ ) $ ) $ $ $ Basic (loss) earnings per share $ ) $ ) $ ) $ ) $ $ $ Diluted (loss) earnings per share $ ) $ ) $ ) $ ) $ $ $ At Period End Total assets $ Net loans Allowance for loan losses Deposits Stockholders’ equity Tangible common equity(2) Selected Ratios & Share Data Return on average assets(1) )% )% )% )% Return on average equity(1) )% )% )% )% Book value per share $ Tangible book value per common share(2) $ Common shares outstanding Net interest margin % Equity to assets % Non-performing loans $ Non-performing loans to total loans % Non-performing assets $ Non-performing assets to total assets % Allowance for loan losses to total loans % Allowance for loan losses to non-performing loans % Net charge offs $ $
